Title: Decr. 21. Saturday.
From: Adams, John
To: 


       Visited Mr. Jay and then went out to Passy to shew Dr. Franklin, Mr. Dana’s Letter. The Dr. and I agreed to remit Mr. Dana the Money, to pay the Fees to the Russian Ministers according to the Usage, upon the Signature of a Treaty. Six Thousand Roubles to each Minister who signs the Treaty.
       The C. de Lynden told me the other Day that the King of Sweeden was the first Inventer and Suggester of the Plan of the armed Neutrality. That his Minister first proposed it to the C. Panin, where it  slept some time. Lynden says that the King of Sweeden has Penetration and Ambition, and that his Ambition to be the first Power, to propose an Alliance with Us, is perfectly in Character. This Step, however I conjecture, was suggested to his Minister here, in order to support Dr. Franklin, by the C. de Vergennes.
       The C. de Lynden shewed me his gold Snuff Box set with Diamonds, with the Miniature of the King of Sweeden, presented to him, on taking leave of that Court. The King is like Mr. Hancock.
       Dr. Franklin went to Versailles Yesterday, and was assured of the Six millions, and all is fair Weather—all friendly and good humoured. So may it remain. I suspect however, and have Reason, but will say nothing. Our Country is safe.
       Mr. Jay is uneasy, about the French Troops in America— afraid that more are going, and that they will overawe our Councils. That France is agreed with England upon her Points, and that the War will be continued for Spanish Objects only. In that Case We are not obliged to continue it.
      